                                                                               Case 2:18-cv-01713-APG-NJK Document 5 Filed 10/04/18 Page 1 of 2



                                                                          1    ROBERT S. LARSEN, ESQ.
                                                                               Nevada Bar No. 7785
                                                                          2    WING YAN WONG, ESQ.
                                                                               Nevada Bar No. 13622
                                                                          3    GORDON REES SCULLY MANUSKHANI LLP
                                                                               300 South Fourth Street, Suite 1550
                                                                          4    Las Vegas, Nevada 89101
                                                                               Telephone: (702) 577-9300
                                                                          5    Direct: (702) 577-9310
                                                                               Facsimile: (702) 255-2858
                                                                          6    E-Mail: rlarsen@grsm.com
                                                                                        wwong@grsm.com
                                                                          7
                                                                               Attorneys for Opportunity Financial, LLC
                                                                          8
                                                                                                             UNITED STATES DISTRICT COURT
                                                                          9
                                                                                                                    DISTRICT OF NEVADA
                                                                          10
                                                                               DEBORAH L. FOX,                                      )   Case No.:   2:18-cv-01713-APG-NJK
Gor don Rees Scully M ansukhani, L L P




                                                                          11                                                        )
                                                                                                      Plaintiff,                    )
                                         300 S. 4th Str eet, Suite 1550




                                                                          12                                                        )   STI PUL ATI ON TO EXTEND
                                            L as Vegas, NV 89101




                                                                               vs.                                                  )   TI M E FOR OPPORTUNI TY
                                                                          13                                                        )   FI NANCI AL , L L C, L L C TO
                                                                                                                                    )   RESPOND TO COM PL AI NT (ECF
                                                                          14   OPPORTUNITY FINANCIAL, LLC,                          )   No. 1)
                                                                                                                                    )
                                                                          15                          Defendant.                    )   (Fir st Request)
                                                                                                                                    )
                                                                          16                                                        )
                                                                                                                                    )
                                                                          17

                                                                          18          Pursuant to Local Rules IA 6-1, IA 6-2, and LR 7-1, the parties, by and through their
                                                                          19   attorneys of record, stipulate as follows:
                                                                          20          1. This is the first stipulation for extension of time to allow Defendant Opportunity
                                                                          21              Financial, LLC (“ OppLoans” ) to respond to the complaint filed by Deborah L. Fox
                                                                          22              (“ Plaintiff” ) (ECF No. 1).
                                                                          23          2. Plaintiff filed a complaint against OppLoans on September 7, 2018.
                                                                          24          3. On information and belief, service of process was completed on OppLoans on or
                                                                          25              about September 13, 2018, making its response to the complaint due on October 4,
                                                                          26              2018.
                                                                          27          4. OppLoans was seeking to retain counsel and has recently retained counsel.
                                                                          28              OppLoans now requires additional time to prepare a response to the complaint.

                                                                                                                              -1-
                                                                                  Case 2:18-cv-01713-APG-NJK Document 5 Filed 10/04/18 Page 2 of 2



                                                                             1           5. Plaintiff’ s counsel has agreed to the requested extension.

                                                                             2           6. Therefore, the parties agree to extend OppLoans’ deadline to respond to the

                                                                             3               complaint to and including November 1, 2018.

                                                                             4

                                                                             5    DATED: October 4, 2018                            DATED: October 4, 2018

                                                                             6    HAINES & KRIEGER, LLC                             GORDON & REES LLP

                                                                             7
                                                                                  /s/ David H. Krieger                              /s/ Wing Yan Wong
                                                                             8    David H. Krieger, Esq.                            Robert S. Larsen, Esq. (SBN 7785)
                                                                                  Nevada Bar No. 9086                               Wing Yan Wong, Esq. (SBN 13622)
                                                                             9    8985 S. Eastern Ave., Suite 350                   300 S. Fourth Street, Suite 1550
                                                                                  Henderson, NV 89123                               Las Vegas, Nevada 89101
                                                                             10
                                                                                  Attorneys for Plaintiff Deborah L. Fox            Attorneys for Defendant Opportunity
   Gor don Rees Scully M ansukhani, L L P




                                                                             11                                                     Financial, LLC
                                            300 S. 4th Str eet, Suite 1550




                                                                             12
                                               L as Vegas, NV 89101




                                                                             13

                                                                             14

                                                                             15                                               IT IS SO ORDERED:

                                                                             16          ______________________________

                                                                             17
                                                                                                                               UNITED STATES MAGISTRATE JUDGE
                                                                             18
                                                                             19                                                DATED: October 9, 2018
                                                                             20

                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

1166392/40606910v.1                                                          28

                                                                                                                                 -2-
